In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-02-522 CV

____________________


IN THE INTEREST OF L.A.G.




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-155,974




MEMORANDUM OPINION (1)
	On February 6, 2003, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed additional time for filing the record.  Appellant did not respond. 
The appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20. 
There being no satisfactory explanation for the failure to timely file the record, the appeal
is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against
appellant.
	APPEAL DISMISSED.	
									PER CURIAM

Opinion Delivered March 27, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.